Citation Nr: 0701410	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  04-43 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to payment of compensation at the monthly rate of 
$2,163 for the period from April 1, 1993.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to January 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  


FINDING OF FACT

The veteran was awarded a 100 percent disability rating, 
effective March 19, 1993, and was properly paid according to 
the specific monthly entitlement amounts specified by statute 
from April 1, 1993.  


CONCLUSION OF LAW

The veteran is not entitled to payment of compensation at the 
monthly rate of $2,163 from April 1, 1993.  38 U.S.C.A. §§ 
1114(j) (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) does not affect the 
issue on appeal.  In Dela Cruz v. Principi, 15 Vet. App. 143 
(2001), the United States Court of Appeals for Veterans 
Claims (Court) held that the enactment of the VCAA does not 
affect matters on appeal when the question is one limited to 
statutory interpretation.  See also Smith v. Gober, 14 Vet. 
App. 227 (2000) (holding that the VCAA did not affect the 
issue presented of whether a federal statute allows the 
payment of interest on past due benefits).  Given the nature 
of this case, the Board finds that the VCAA clearly does not 
affect the issue on appeal.  


I.  Factual Background

A review of the record indicates that on March 19, 1993, the 
RO received the veteran's application for VA compensation 
benefits, seeking service connection for PTSD.  

In an April 1993 rating decision, the RO denied the claim, 
finding that the record lacked evidence to corroborate his 
claimed in-service stressors.  

The veteran appealed the RO's decision and in an October 1996 
decision, the Board likewise denied service connection for 
PTSD.  The Board determined, inter alia, that the record 
contained no evidence that the veteran had engaged in combat, 
nor was there evidence of a verifiable stressor sufficient to 
establish a basis for a diagnosis of PTSD.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
September 1998 memorandum decision, the Court vacated the 
Board's October 1996 decision, in light of its recent 
decision in Cohen v. Brown, 10 Vet. App. 128 (1997) (holding, 
inter alia, that the sufficiency of a stressor is a clinical 
determination to be made by a medical professional).  The 
Court remanded the case to the Board for readjudication under 
Cohen.  In March 1999, the Board remanded the matter to the 
RO for additional evidentiary development.  

While the matter was in remand status, in an August 2002 
rating decision, the RO granted service connection for PTSD 
and awarded an initial 100 percent disability rating 
effective March 19, 1993, the date of receipt of the 
veteran's original claim.  

In a September 2002 letter, the RO notified the veteran of 
its decision, and advised him of the specific monthly 
entitlement amounts he was to receive, ranging from $1,730 
monthly beginning on April 1, 1993, to $2,163 monthly, 
beginning on December 1, 2001.  

On behalf of the veteran, his attorney appealed the RO's 
decision, arguing that the veteran was entitled to payment of 
compensation at the monthly rate of $2,163 for the entire 
period from April 1, 1993.  

In June 2003 written arguments, the veteran's attorney 
described his contentions:

The veteran contends that the plain language of 38 
U.S.C. § 1114(j) states, "For the purposes of 
section 1110 of this title - (j) if and while the 
disability is rated as total the monthly 
compensation shall be $2,163."  (Emphasis 
added)[.]  The statute requires that if and while 
the claimant's disability is rated as total, the 
amount of the monthly disability compensation shall 
be $2,163.  The award letter of September 16, 2002 
calculated the veteran's entitlement to benefits in 
a manner inconsistent with the mandate of 38 U.S.C. 
§ 1114(j).

The veteran was not rated as totally disabled until 
the Rating Decision of August 21, 2002.  
Consequently, he was not rated totally disabled in 
April of 2003.  Therefore, the progressive 
calculation of the veteran's entitlement to the 
amount of monthly benefits should not have been 
calculated on the amount of compensation for a 
total rating in April 2003, or at any date 
thereafter until he was totally rated in August of 
2002.  

It was the Agency which failed to properly rate the 
veteran as totally disabled in April of 2003, and 
at all dates thereafter until August of 2002.  The 
plain language of 38 U.S.C. § 1114(j) contemplates 
that the amount of compensation is to be calculated 
only if and while the disability is totally rated.  
The veteran's disability was not totally rated 
until August of 2002.  Therefore, the correct 
calculation, pursuant to 38 U.S.C. § 1114(j), 
should have been at the $2,163 monthly rate from 
April 1, 1993.


II.  Analysis

The rates of disability compensation payable to veterans are 
established by law.  See 38 U.S.C.A. § 1114 (West 2002).  
These rates are periodically adjusted by Congress, usually on 
an annual basis.  

For example, the current version of 38 U.S.C.A. § 1114(j) 
provides that "if and while the disability is rated as total 
the monthly compensation shall be $ 2,393."  Congress 
specifically provided that the current version of section 
1114 "shall take effect on December 1, 2005."  Pub. L. No. 
109-111, § 2(f), 119 Stat. 2364 (Dec. 21, 2001).  In previous 
years, Congress consistently specified effective dates for 
its amendments to section 1114.  

As set forth above, in an August 2002 rating decision, the RO 
determined that the veteran was entitled to a 100 percent 
disability rating for PTSD from March 19, 1993.  Accordingly, 
in a September 2002 letter, the RO notified the veteran that 
he would be paid the nominal amount that he would have 
received had the award been made in 1993, as specified by the 
versions of 38 U.S.C.A. § 1114(j) in effect at the time the 
payments would have been made.  

Although the veteran's attorney now argues that the plain 
language of 38 U.S.C.A. § 1114(j) requires payment at the 
dollar amount written into the version of the statute in 
effect at the time of the rating decision awarding service 
connection for PTSD, the Board notes that such argument has 
been specifically considered and rejected by the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit).  
Specifically, the Federal Circuit held that such an argument

would be tantamount to reading the statute's 
incorporation of an explicit dollar amount as a 
waiver of sovereign immunity and as an expression 
of a willingness to compensate veterans 
disadvantaged by a [clear and unmistakable error] 
in real, rather than nominal, dollars.  This 
argument fails because § 1114 does not address the 
issue of retroactive payments, much less provide a 
clear, explicit waiver of the government's 
sovereign immunity from interest payments accruing 
to retroactive payments."  

Sandstrom v. Principi, 358 F.3d 1376, 1380 (Fed. Cir. 2004).

In Sandstrom, the veteran was awarded past-due benefits based 
on clear and unmistakable error in a prior rating decision.  
The veteran in Sandstrom argued that VA had erroneously 
calculated the rate of his retroactive benefits during the 
time period in question (from 1969 to 1996) by applying the 
monthly rate in effect for 1969, then increasing the monthly 
amount due by the amount authorized by statute during that 
time period.  The veteran in Sandstrom asserted that the 
amount should have been calculated according to the 1996 
rate, so that the 1996 correction would have had the "same 
effect," pursuant to 38 U.S.C.A. § 5109A and 38 C.F.R. § 
3.105(a), as if the decision had been made in 1969.  The 
Federal Circuit rejected his arguments and held that VA's 
decision to pay in nominal dollars was legally correct.  

More recently, the Board notes that the Federal Circuit 
affirmed this holding in Matthews v. Nicholson, 456 F.3d 1377 
(Fed Cir. 2006).  The veteran in Matthews submitted a claim 
of service connection for PTSD 1994.  In 2002 he was awarded 
a 100 percent disability rating, which was effective from the 
date of his claim in 1994.  As in this case, the retroactive 
benefits were awarded according to the monthly compensation 
rates specified by statute.  

The veteran in Matthews disputed this method used to 
calculate his benefits, arguing that his past due benefits 
should be calculated by applying the $2,163 monthly 
compensation in effect in 2002 to the entire period from 1994 
to 2002.   He argued that Sandstrom was distinguishable 
because it involved an award of retroactive benefits due to a 
finding of clear and unmistakable error and his case did not.  
The Federal Circuit squarely rejected the veteran's argument 
and held that the difference in the procedural history 
between Sandstrom and Matthews was irrelevant.  

The Board finds that the facts in the instant case fall 
squarely within the holdings of the Federal Circuit in 
Sandstrom and Matthews.  The veteran's attorney has not 
argued otherwise.  Indeed, the Board observes that he was the 
attorney of record in both Sandstrom and Matthews.  In view 
of the foregoing, the Board concludes that the arguments 
advanced by the veteran's attorney on his behalf are devoid 
of legal merit and have no basis in statute or in established 
case law.

In short, based on the applicable statute, as interpreted by 
the Federal Circuit, the veteran is not entitled to payment 
of compensation at the monthly rate of $2,163 from April 1, 
1993.  Rather, he is entitled to monthly compensation based 
on the amounts specified by law for 1993 and later years.

In conclusion, the Board notes that it is bound by the laws 
enacted by Congress, the regulations of the Department, the 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department.  38 U.S.C.A. § 
7104(c) (West 2002).  In this case, for the reasons set forth 
above, it is clear that the law passed by Congress does not 
provide a basis to award the benefit sought by the veteran.  
Thus, the appeal is denied.  


ORDER

Entitlement to payment of compensation at the monthly rate of 
$2,163 for the period from April 1, 1993, is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


